Citation Nr: 0522105	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), status post myocardial infarction, to include as 
secondary to the veteran's service connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  His service awards and decorations include the 
Silver Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The veteran testified before 
the undersigned at a hearing held in May 2005 at the Board's 
offices in Washington, DC.  Additional evidence was submitted 
at the hearing, for which the veteran provided a waiver of 
initial RO consideration.


FINDING OF FACT

The veteran's coronary artery disease did not originate in 
service or within one year of service, and was not caused or 
chronically worsened by his service connected PTSD.


CONCLUSION OF LAW

Coronary artery disease, status post myocardial infarction, 
was not incurred in or aggravated by active military service, 
nor may it be presumed to be incurred in service; nor is it 
secondary to the veteran's service connected PTSD.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  He was provided with a copy of the 
pertinent rating decision, a statement of the case dated in 
January 2004, a VCAA letter dated in June 2003, and a 
supplemental statement of the case dated in October 2004.  
Collectively, these documents informed him of the information 
and evidence necessary to substantiate his claim for service 
connection, including on a primary basis.  In addition, the 
June 2003 VCAA letter advised him of the respective burdens 
of he and VA in obtaining evidence in connection with this 
appeal, and essentially advised him to submit any pertinent 
evidence in his possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  At his hearing the 
veteran indicated that he recently received treatment at a VA 
facility for PTSD, and for his coronary artery disease by a 
private physician.  The veteran testified, however, that none 
of his treating physicians has linked his coronary artery 
disease to his PTSD.  Nor has he requested that VA obtain any 
additional records, or suggested that any outstanding medical 
records from VA or any private source would be relevant to 
the instant appeal.

In addition, he was afforded a VA examination in September 
2003, and VA obtained a medical opinion in September 2004 
addressing any relationship between the veteran's 
cardiovascular disorder and his service-connected PTSD.  
Although VA has not arranged for a VA examination or medical 
opinion addressing whether the veteran's claimed 
cardiovascular disorder is etiologically related to service, 
as will be discussed in further detail below, his service 
medical records are negative for any reference to 
cardiovascular disease, the veteran does not contend that he 
was treated for such a disorder in service, and there is no 
post-service evidence of any cardiovascular disease until 
more than a decade after service.  In the absence of medical 
evidence suggestive of cardiovascular disease in service or 
for many years thereafter, referral of this case for a VA 
examination addressing whether any such disorder originated 
in service or within one year thereof would in essence place 
the reviewing physician in the role of a fact finder.  

Fact finding is the Board's responsibility.  In other words, 
any medical opinion which links cardiovascular disease to the 
veteran's period of service would necessarily be based solely 
on any uncorroborated assertions by the appellant regarding 
his medical history.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  In short, 
there is no suggestion that the veteran's cardiovascular 
disease may be associated with an established event, injury 
or disease in service.  38 C.F.R. § 3.159(c)(4) (2004).  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

Accordingly, the Board finds that remanding the case for a 
medical examination addressing whether the veteran's 
cardiovascular disease is etiologically related to service is 
not warranted.  The Board points out that while the RO has 
developed the instant appeal to include service connection on 
a primary basis, the veteran actually does not argue that his 
cardiovascular disease originated in service, but rather 
contends that it was caused or chronically worsened by his 
service-connected PTSD.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.






Factual background

The veteran and his representative contend that service 
connection is warranted for coronary artery disease, status 
post myocardial infarction.  Specifically, the veteran 
contends that his service connected PTSD has caused his CAD.

The veteran's service medical records, to include the report 
of his seperation examination dated in September 1971, are 
negative for complaints of, or treatment for, any heart 
condition.  An electrocardiogram (EKG) conducted in October 
1970 for a flight physical was essentially normal.  His blood 
pressure on examination in September 1971 was 132/82.

Of note is the report of an April 1984 VA examination.  The 
report shows that, on examination, the veteran was 
asymptomatic.  He presented as overweight, with blood 
pressure readings of 140/100, 145/100, and 135/110.  No 
abnormalities were identified on cardiovascular examination.  
The examiner proposed to rule out a diagnosis of 
hypertension, and ordered an EKG; the EKG was normal.  The 
veteran was advised to have his blood pressure checked 
periodically by a physician or at the VA.

Service connection for PTSD was granted in an August 1984 
rating decision.

Private outpatient treatment records dated December 2002 
indicate that the veteran was seen at that time for 
complaints of chest pain, and show that he underwent a left 
heart catheterization, left ventriculography, coronary 
cineangiography, angioplasty, and stenting of the dominant 
right coronary artery (infarct related artery).  The 
veteran's diagnoses included an acute infarction of the 
infarct-related right coronary artery with 95 percent 
ulcerated plaque.  In addition, the veteran was found to have 
normal left ventricular systolic function, with an ejection 
fraction of 50 to 55 percent and minimal wall motion 
abnormalities, moderately increased left ventricular end 
diastolic pressure, a right dominant system, no mitral 
regurgitation, and no aortic stenosis.

The results of a private stress test conducted in January 
2003 noted evidence of prior non-transmural infarction 
involving the inferior wall with reverse redistribution 
consistent with patency of the infarct related vessel.  Other 
testing revealed normal left ventricular size and wall 
thickness, mild to moderate inferior wall hypokinesis, and a 
calculated left ventricular ejection fraction of 53 percent.

Private treatment records dated July 2003 indicate that the 
veteran was hospitalized for severe diaphoresis.  His 
symptoms were considered suspicious for acute coronary 
syndrome, but upon arrival to the emergency room, the veteran 
was totally pain free.  His initial blood pressure at that 
time was 140/80, and later was 100/60.  He had no jugular 
venous distension, and no carotid bruits.  There was no heart 
murmur or gallop on examination.  The examiner indicated that 
the cause of the veteran's diaphoresis was not known, but 
that it could very well be due to a drop in heart rate or 
blood pressure, or could be another manifestation of acute 
coronary syndrome.  It was proposed to observe the veteran, 
and exclude a myocardial infarction.  It was noted that, if 
he remained clinically stable, a Cardiolite stress test would 
be performed.  It was noted that earlier in the year the 
veteran had a negative Cardiolite stress test.

The veteran attended a VA examination in September 2003.  At 
that time, the veteran's social and occupational history was 
reviewed, as well as his subjective complaints related to his 
PTSD.  Objective findings relating to the PTSD symptomatology 
were noted.  The veteran was assessed with PTSD with a Global 
Assessment of Functioning score of 60, with moderate symptoms 
or moderate difficulty in social or occupational functioning 
secondary to PTSD symptoms.  It was noted that the veteran's 
symptoms since his heart attack appeared to have worsened 
somewhat, but also appeared to be responding moderately well 
to treatment.  The examiner indicated that, in regard to the 
veteran's claim of his heart condition being secondary to 
PTSD, it must be noted that there was no credible body of 
research literature establishing a link between PTSD and 
myocardial infarct.  The examiner noted that, while stress 
and tension had been found in some cases to be a contributing 
factor to heart disease, recent research had provided some 
contradiction to this, and the examiner indicated that there 
was no established pattern of a causal factor in traumatic 
stress to coronary artery disease and heart attack.  The 
examiner indicated that established links between heart 
disease and obesity, smoking, and genetic factors are clearly 
prevalent and well established by credible research.  Given 
the absence of research establishing a causal link between 
PTSD and heart disease, the examiner essentially opined that 
the veteran's heart condition was not likely related to the 
PTSD.

The veteran has submitted numerous medical articles, both 
from online sources and from medical treatises, which 
essentially detail studies suggesting a correlation between 
PTSD and poor health outcomes, including heart disease.  At 
least one article cautions against making a causal 
interpretation of any link.

The veteran has also submitted several prior Board decisions 
pertaining to other veterans, on the issue of service 
connection for heart disease as secondary to PTSD.

A copy of an email dated June 2004 from a private physician, 
Dr. Madoff, who identifies himself as Board Certified in 
thoracic surgery, is of record.  He indicates that he had 
reviewed certain records of the veteran.  He indicated that, 
in his opinion, there was a relationship between the 
veteran's PTSD and his subsequent heart disease.  He 
indicated that he did not claim any psychiatric expertise, 
but felt that after reading the veteran's symptomatology and 
history of treatment, it was clear that the veteran was 
severely stressed.  He indicated that one aspect that the 
evaluators overlooked was the excessive weight gain in the 
veteran (he weighed 216 pounds at a height of 68 inches).  
The physician indicated that it was quite obvious that the 
veteran tried to relieve his stress by excessive food intake, 
leading to obesity and hypertension, etiologic factors in the 
development of arteriosclerosis and, eventually, coronary 
disease.  The physician indicated that if a veteran with PTSD 
increased his cigarette consumption excessively and developed 
coronary artery disease, this would be accepted as an 
underlying etiology.  Dr. Madoff noted that the veteran did 
not smoke or use drugs, but that in his case food served as 
help in relieving stress.  The physician therefore concluded 
that it was as likely as not that the veteran's coronary 
artery disease had a relationship to the PTSD.

A further review of the veteran's records by the Chief of 
Cardiology at a VA Hospital was conducted in September 2004.  
At that time, the physician noted the September 2003 and June 
2004 opinions of record.  The examiner also noted that he 
reviewed the other evidence of record, including the various 
medical articles the veteran submitted in support of his 
claim.  The physician indicated that, based on his review of 
the record, he felt that the conclusion reached by Dr. Madoff 
was totally erroneous on several points and was based solely 
on speculation.  He indicated that there was no research 
evidence supporting Dr. Madoff's medical opinion and the 
contention that PTSD causes obesity.  The examiner noted that 
the articles that the veteran submitted cite minor studies 
which examine only correlational and not causal links between 
PTSD and coronary artery disease, and also represent a biased 
selection of such articles.  The physician indicated that 
these articles do not support a causal relationship between 
the veteran's PTSD and CAD, or PTSD and obesity, or obesity 
and CAD.

Further, the physician specifically cited a portion of the 
private physician's letter which indicates that he does not 
"claim any psychiatric expertise", but then goes on to 
claim that "it is evident that the veteran was severely 
stressed... it is quite obvious that he tried to relieve his 
stress by excessive food intake...".  The VA examiner 
indicated that, by the private physician's own admission, and 
his credentials, he was not qualified to render an opinion 
regarding the diagnosis of an eating disorder, nor was he 
qualified as a psychiatrist or cardiologist.  The VA 
physician indicated that the veteran's medical records do not 
substantiate in any way such a diagnosis, and the private 
physician provided no specific record reference for his 
opinion.  The VA physician further indicated that records 
completed by the Vet Center that the veteran attended were 
written by outreach counselors who at best hold a Master's 
degree, and are not qualified or privileged to make initial 
clinical diagnoses.  The VA physician indicated that basing 
an opinion on records completed by individuals not privileged 
to render initial psychiatric diagnoses is inappropriate and 
irrelevant to the veteran's claim.

The VA physician concluded, in summary, that, based on the 
previous examination of the veteran in September 2003, 
available scientific research, review of the medical records, 
and additional evidence provided by the veteran, it was his 
opinion that there was no causal link between the veteran's 
obesity and PTSD; the veteran's obesity was not caused by or 
a result of his PTSD.  The VA physician concluded that it was 
not at all likely that the veteran's coronary disease was a 
consequence directly or indirectly of his PTSD, nor had it 
been exacerbated by PTSD.  The physician indicated that there 
was no medical, scientific, or research literature that 
supported the presence of a causal relationship between PTSD 
and any medical condition.  The examiner indicated that there 
has been no evidence submitted that would support an 
exception to this rule.

In a November 2004 statement, the veteran indicated that he 
had never met, or even heard of, Dr. Madoff.

The veteran attended a hearing before the undersigned in May 
2005.  At that time, the veteran and his representative 
specifically cited VA regulations that provide a presumption 
of service connection for certain heart diseases to former 
Prisoners of War, and indicated how they felt this regulation 
was applicable to the veteran's claim.  The veteran testified 
that he felt the lifestyle he led because of his PTSD, 
including stress and minimal amounts of sleep, caused his 
coronary artery disease.  The veteran indicated that none of 
his private physicians had told him they felt his coronary 
artery disease was linked to service.  He indicated that he 
had never met the private physician who offered an opinion on 
his case in June 2004.


The Law and Analysis

Applicable law provides that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence of cardiovascular disease (including 
hypertension) during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Service medical records are silent for any complaints, 
finding or diagnosis of cardiovascular disease.  The Board 
notes that while the veteran's receipt of the Silver Star 
confirms that he served in combat, he does not contend that 
he was treated for coronary artery disease in service.  See 
38 U.S.C.A. § 1154(b) (West 2002).  There is no post-service 
evidence on file suggesting the presence of coronary artery 
disease until more than 10 years after service, and no 
competent evidence linking his coronary artery disease to 
service.  Service connection on a primary basis for CAD is 
therefore denied.

The veteran contends that his CAD was caused or chronically 
worsened by his service-connected PTSD.  In support of his 
claim is one opinion from a private physician indicating that 
the veteran's coronary artery disease is related to his PTSD, 
in that the PTSD caused obesity, which in turn caused the 
CAD.  The Board notes, however, that Dr. Madoff did not 
personally examine the veteran, and it is unclear whether he 
reviewed the veteran's entire claims file.  Furthermore, the 
physician himself stated that he was not claiming any 
psychiatric expertise in rendering his opinion.  The Board 
notes that while the veteran's representative argues that Dr. 
Madoff is a Board Certified pulmonary cardiologist, Dr. 
Madoff described himself as a Board Certified thoracic 
surgeon, and the September 2004 VA cardiologist did not 
believe Dr. Madoff had any credentials suggesting experience 
in the field of cardiology.  

In contrast, the September 2003 VA examiner personally 
examined the veteran in September 2003, and concluded that 
the veteran's heart condition was not likely related to PTSD.  
In a September 2004 opinion, the Chief of Cardiology at a VA 
facility reviewed all the evidence of record, including Dr. 
Madoff's opinion and studies submitted by the veteran, and 
found it unlikely that the veteran's coronary disease was a 
consequence, either directly or indirectly, of PTSD, or that 
it had been exacerbated by PTSD.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In this case, the Board finds that the September 2003 and 
September 2004 VA opinions are entitled to greater 
evidentiary weight than the June 2004 opinion of Dr. Madoff.  
The VA opinions were based on a review of the veteran's 
claims file, and were offered by examiners with expertise in 
the fields of medicine relevant to the issue at hand.  Dr. 
Madoff's stated expertise, on the other hand, is limited to 
thoracic surgery, and it is unclear what records he reviewed 
in offering his conclusions.  The September 2004 medical 
opinion specifically addressed Dr. Madoff's opinion, and 
explained why it lacked a foundation in the medical 
literature.  The Board finds that the September 2003 and 
September 2004 medical opinions are consistent with, and 
better supported by, the evidence on file.

The veteran has submitted several decisions by the Board 
which he believes support his claim.  The Board has reviewed 
those decisions but points out that the referenced decisions 
involve facts which are different from those at issue in the 
instant case.  The Board does not find those decisions 
persuasive.

With respect to the numerous medical articles and treatises 
submitted by the veteran, the Board notes that they do not 
purport to address the veteran's particular medical 
situation, or otherwise suggest a relationship between the 
veteran's coronary artery disease and PTSD.  Furthermore, as 
the VA Chief of Cardiology indicated in his September 2004 
opinion, these articles cite minor studies, and while showing 
a correlational link between PTSD and coronary artery 
disease, do not show a causal link.  See Sacks v. West, 11 
Vet. App. 314 (1998).  

The Board also notes that the veteran has proposed that the 
regulations pertaining to presumptive conditions for former 
Prisoners of War show a connection between PTSD and coronary 
artery disease.  The Board points out, however, that those 
regulations apply solely to former Prisoners of War, and at 
no time has the veteran alleged that he is a former Prisoner 
of War.  Nor do the studies on which the regulations are 
based support the existence of a link between the veteran's 
PTSD and his CAD.

In light of the above, the Board finds that the preponderance 
of the evidence of record indicates that the veteran's 
coronary artery disease is not directly related to service, 
or related to his service-connected PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, to include as 
secondary to the veteran's service connected PTSD, is denied.




	                        
____________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


